Order modified by eliminating therefrom the restriction limiting the examination to the period subsequent to January 12, 1939, and as so modified affirmed, with twenty dollars costs and disbursements to the petitioner-appellant. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Cohn, JJ.; Cohn, J., dissents in the following memorandum in which Untermyer, J., concurs: There is an issue of fact as to whether a demand to inspect the books of the corporation was ever refused. Accordingly, the final order herein should not have been granted. The matter should be remitted to the Special Term for a determination of that question before the issuance of a peremptory order. (Matter of Wong Wah Yew v. Mun Hey Pub. Co., 275 N. Y. 615; Matter of Ellsworth, Barrows & Co. v. Ward, 255 App. Div. 91.)